      Case 2:16-cv-01680-MJH-CRE Document 317 Filed 06/11/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALTON D. BROWN,                 )
                                )
             Plaintiff,         )
                                )
    vs.                         )                    Civil No. 16-cv-1680
                                )
WEXFORD HEALTH SOURCES, et al., )
                                )
             Defendants.        )


                                             ORDER

       Before the Court is Alton D. Brown’s Motion for Reconsideration of the Court’s Order of

June 2, 2021. ECF No. 316. The Court’s June 2, 2021 Order, denying Mr. Brown’s Appeal of

several of the Magistrate Judge’s trial management Orders, stated as follows:

       Mr. Brown requests review of various aspects of the Magistrate Judge’s
       management of discovery as well as the manner Defendants communicate with,
       and provide documents to, Mr. Brown. The Court has reviewed the Magistrate
       Judge’s Orders referred to by Mr. Brown. All of the Orders are non-dispositive.
       The Orders concern routine discovery issues and routine case management of the
       case that is committed to the discretion of the Magistrate Judge. The Court finds
       that the Magistrate Judge’s Orders are not clearly erroneous, contrary to law, or
       an abuse of discretion. Accordingly, Mr. Brown’s Appeal is denied.

ECF No. 312, at 1.

       A proper motion for reconsideration “must rely on one of three grounds: (1) an

intervening change in controlling law; (2) the availability of new evidence; or (3) the

need to correct clear error of law or prevent manifest injustice.” Lazaridis v. Wehmer,

591 F.3d 666, 669 (3d Cir. 2010) (citing North River Ins. Co. v. CIGNA Reinsurance

Co., 52 F.3d 1194, 1218 (3d Cir. 1995)). “Mere dissatisfaction with a court’s ruling is

not a proper basis for reconsideration.” Prusky v. Phoenix Life Ins. Co., 2003 WL
      Case 2:16-cv-01680-MJH-CRE Document 317 Filed 06/11/21 Page 2 of 4




22597610, *2 (E.D.Pa. Nov 04, 2003), citing Glendon Energy Co. v. Borough of

Glendon, 836 F.Supp. 1109, 1122 (E.D.Pa.1993). “Motions for reconsideration are not to

be used to reargue or relitigate matters already decided.” Haymond v. Lundy, 205

F.Supp.2d 390, 395 (E.D.Pa. 2002).

       Mr. Brown appears to argue that reconsideration is warranted because there is a

need to correct a clear error of law or prevent manifest injustice. He complains that the

Court erred in not individually addressing each aspect of his arguments on appeal

challenging the Magistrate Judge’s Orders. He also argues that the decisions of the

Magistrate Judge are dispositive matters and therefore require that this Court apply a de

novo review.

       Upon reviewing the Magistrate Judge’s Orders again, in light of Mr. Brown’s

Appeal and Motion for Reconsideration, the Court concludes that such Orders concern

non-dispositive pretrial matters that are not dispositive of a claim or defense of a party.

Fed. Rule. Civ. Proc 72 (a) (a “pretrial matter not dispositive of a party’s claim or

defense” referred to a Magistrate Judge for decision, is reviewed by the District Court to

“modify or set aside any part of the order that is clearly erroneous or is contrary to law”).

The Court understands that Mr. Brown asserts, based on unsupported allegations, that

both the Magistrate Judge and Defendants are proceeding through the pretrial discovery

process in a manner designed to unfairly, and in some cases unlawfully, tilt the scales in

favor of Defendants. From that premise he asserts that it logically follows that such

actions are dispositive of his claims and therefore this Court should conduct de novo

review of the Magistrate Judge’s decisions. The Court disagrees with such logic.




                                                  2
      Case 2:16-cv-01680-MJH-CRE Document 317 Filed 06/11/21 Page 3 of 4




       The Court can discern no basis for reconsideration of its June 2, 2021 Order. As

stated, the Orders appealed from are non-dispositive pretrial matters. This Court need

not, and should not, delve into and micro-manage the Magistrate Judge’s individual

pretrial decisions rendered during the course of managing this case. Thus, the Court will

not address the Magistrate Judge’s alleged individual actions taken during the course of

deciding non-dispositive pretrial management issues, beyond the requirement that the

Court review such decisions for clear error or that are contrary to law. The Court

understands that Mr. Brown believes that the Magistrate Judge is biased against him and

that Defendants are manipulating their positions of authority to alter or destroy evidence

or otherwise hamper Mr. Brown’s ability to fairly litigate his claims. Our review of the

record, however, shows no support for such serious allegations of misconduct. Mr.

Brown also continually demands that the Magistrate Judge and the Defendants conduct

pretrial management solely as he desires it to proceed, and in at least one instance is

attempting to force the Magistrate Judge to become a pseudo-prison official by altering

the prison’s processes and procedures. When his requests are not met, he appeals to this

Court. Unless the Orders appealed from are clearly erroneous, contrary to law, or an

abuse of discretion, this Court is required to affirm such Orders.

       Mr. Brown’s persistent efforts to have this Court inject itself into the details of the

Magistrate Judge’s pretrial management of his case are unavailing. The use of Magistrate

Judges would become counterproductive, and cases would exist on the docket much

longer than necessary, if the District Court micromanaged the very matters committed to

the discretion of the Magistrate Judge by statute. 28 U.S.C. § 636(b)(1)(A) (“a judge

may designate a magistrate judge to hear and determine any pretrial matter pending



                                                 3
      Case 2:16-cv-01680-MJH-CRE Document 317 Filed 06/11/21 Page 4 of 4




before the court, . . . [and] may reconsider any pretrial matter under this subparagraph (A)

where it has been shown that the magistrate judge’s order is clearly erroneous or contrary

to law”). Accordingly, the Motion for Reconsideration is DENIED.



       IT IS SO ORDERED this 11th day of June 2021.



                                                     ___________
                                                               ________
                                                                     _ __
                                                                        ____
                                                                          ____
                                                                             ____
                                                     _________________________

                                                     Marilyn J. Horan
                                                     United States District Court Judge


cc:    Alton D. Brown, pro se
       DL-4686
       SCI Fayette
       48 Overlook Drive
       LaBelle, PA 15450-1050
       (via U.S. First Class Mail)




                                                 4
